

Exhibit 10-H
 
SUMMARY COMPENSATION SHEET
 
The following summarizes certain compensation decisions taken by the
Compensation Committee (the "Committee") and/or the Board of Directors ("Board")
of Shoe Carnival, Inc. (the "Company"), with respect to the compensation of the
Company’s named executive officers.
 
1. 2011 Base Salary
 
The Committee increased the base salaries of four the Company's executive
officers to keep each of their respective salaries competitive. The following
base salaries are effective for the Company’s named executive officers for
fiscal 2011:
 

        Base Name       Title       Salary Mark L. Lemond   President and Chief
Executive   $       775,000     Officer                   J. Wayne Weaver  
Chairman of the Board   $ 300,000             Timothy T. Baker   Executive Vice
President -   $ 435,000     Store Operations                   W. Kerry Jackson
  Executive Vice President - Chief   $ 445,000     Financial Officer and
Treasurer                   Clifton E. Sifford   Executive Vice President -   $
460,000     General Merchandise Manager      


2. Grants of Restricted Stock and Stock Options
 
The Committee approved grants of restricted stock to four the Company's named
executive officers and other key personnel under the Shoe Carnival, Inc. 2000
Stock Option and Incentive Plan. Grants to the Company's named executive
officers were as follows:
 

Name       Shares Awarded Mark L. Lemond   20,000 Timothy T. Baker   12,000 W.
Kerry Jackson   14,000 Clifton E. Sifford   15,000


No grant was made to Mr. Weaver. The restricted shares will vest upon the
achievement of specified levels of annual earnings per diluted share during a
six-year period.
 
3. Annual Incentive Compensation for Fiscal 2011
 
The Committee established the performance criteria and targets for the fiscal
2011 bonus payable in fiscal 2012 under the Company's 2006 Executive Incentive
Compensation Plan. The performance criteria is operating income before bonus
expense. Subjective factors based on an executive's individual performance can
reduce an executive's bonus. As Chief Executive Officer, Mr. Lemond's bonus
target is 80% of his salary but he can earn up to 125% of his salary if all
performance targets are met. Mr. Weaver, as chairman, is not eligible to receive
a bonus. The other named executive officers' bonus target is 60% of their salary
but they can earn up to 100% of their salary if all performance targets are met.
 

--------------------------------------------------------------------------------

 

4. Director's Compensation
 
The Company pays to non-employee Directors an annual retainer of $20,000. The
Chairman of the Audit Committee receives additional annual compensation of
$7,500. The Chairman of the Compensation Committee and the Chairman of the
Nominating and Corporate Governance Committee receive additional annual
compensation of $5,000 and the Lead Director receives additional annual
compensation of $2,000.
 
Non-employee Directors receive a per meeting fee of $1,000 for each meeting of
the Board and the accompanying committee meetings attended and $1,000 for each
committee meeting attended in person in which the full Board does not meet. If
the committee meeting is attended by conference call, the non-employee Directors
receive $750. The Company reimburses all Directors for all reasonable
out-of-pocket expenses incurred in connection with meetings of the Board.
 
Non-employee Directors will annually receive restricted shares valued at $17,500
as of the date of grant under the Company's 2000 Stock Option and Incentive
Plan. The restrictions on the shares lapse on January 2nd of the year following
the year in which the grant was made.
 

--------------------------------------------------------------------------------